Citation Nr: 0406677	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  02-09- 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for low back 
strain.

2.  Entitlement to a compensable evaluation for right ankle 
sprain.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to August 1987.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the veteran's claim of 
entitlement to compensable evaluations for service-connected 
low back strain and right ankle sprain.  The veteran filed a 
timely notice of disagreement, and the RO provided a 
statement of the case (SOC).  In May 2002 the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  

The Board notes that the veteran appeared at the RO for a 
videoconference hearing before the undersigned Veterans' Law 
Judge, sitting in Washington, D.C., in June 2003; a 
transcript is of record.  

REMAND

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  Separate diagnostic codes identify 
the various disabilities.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2003); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, 6 Vet. App. at 262.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's low back disorder, characterized by the RO as 
low back strain with history of left lower extremity 
radiculopathy and degenerative joint disease, is currently 
evaluated as 0 percent disabling (noncompensable) under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295.  
In addition, his service-connected right ankle disability, 
characterized by the RO as right ankle sprain, is currently 
evaluated as 0 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, DC 5271.  

The veteran left active military service in 1987, and his 
service-connected disabilities have been evaluated as 
noncompensable since the original grants of service 
connection, shortly thereafter.  In March 1996 the veteran 
suffered a work-related injury, which injured and exacerbated 
disabilities of the lower extremities.  The competent 
evidence of record indicates that the veteran has been 
ambulating with a crutch or a cane since the time of his 1996 
injury.  

Since his injury in 1996, the veteran has undergone multiple 
surgeries.  Initially, he underwent a subtalar fusion, which 
was unsuccessful.  He was diagnosed with nonunion.  A repeat 
subtalar fusion was performed in March 1998.  In November 
1999 a tibial talar and calcaneal fusion was performed.  At 
that time, the veteran was diagnosed with advanced 
degenerative osteoarthritis of the right ankle, status post 
multiple surgeries, with failure to respond.  In June 1998 
the veteran underwent removal of the hardware from the right 
subtalar fusion.  Thereafter, he developed tibiotalar 
arthritis.  A right tibiotalar ankle fusion was performed in 
November 1999.  In November 2000 he underwent another 
hardware removal.  

Inasmuch as the veteran suffered a subsequent injury, the 
Board finds that it is necessary to obtain a medical opinion 
as to the veteran's current level of disability that is due 
to the nature progression of his service-connected back and 
ankle conditions, versus that which is due to his 
intercurrent work-related injury.  When the Board determines 
that the record before it is inadequate upon which to base a 
decision, then a remand is required.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2003).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).

The Board notes that VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion based upon 
a review of the evidence of record if VA determines that it 
is necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  

However, the Board wishes to emphasize that, "[t]he duty to 
assist in the development and adjudication of a claim is not 
a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Clearly, therefore, it is incumbent upon the veteran to 
cooperate in any way that will facilitate the RO's efforts in 
developing this claim, to include providing information as to 
current medical treatment.  

In view of the foregoing, the matter on appeal is REMANDED 
for the following action:

1.  The RO must review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA, and 
subsequent authority, is completed.  

2.  The RO should contact the veteran and 
obtain the names and addresses of all medical 
care providers who treated him for his 
service-connected back and ankle conditions.  
After securing the necessary release, the RO 
should obtain those records that have not 
previously been associated with the veteran's 
VA claims folder.  The RO should notify the 
veteran if identified records are 
unavailable.

3.  The veteran should be afforded a VA 
examination to determine his current level of 
disability due to his service-connected low 
back and right ankle disabilities, to include 
range of motion, strength, and fatigability.  
The claims folder must be made available to 
the examiner for review in conjunction with 
the examination, and review of those records 
should be cited in the examination report.  
The examiner should be asked to discuss the 
veteran's longitudinal history and to 
differentiate, to the extent possible, 
between the level of disability attributable 
to the veteran's service-connected low back 
and right ankle disabilities and any 
residuals from his subsequent post-service 
work-related injuries.  A written report of 
the examination and the examiner's opinions 
should be placed in the claims file.

4.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such 
is adequate for appellate review.  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's claim.  
If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished a supplemental SOC which 
contains notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.   An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


